Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 10/27/2021, has been entered.  
Claims 1-3, 5-8, 10-13 and 15 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN109713154 A1, provided on the IDS received by the Applicant on 5/28/2020, using the English translation provided by the Examiner) in view of Shim et al. (US Pub. No. 2016/0149131 A1), hereafter referred to as Shim.

As to claim 1, Song discloses an encapsulation thin film (figs 1 and 3, film 10), 
comprising at least one non-organic layer (layer 110; page 3) and at least one organic layer (layer 120 and page 3) which are alternately stacked;
wherein the at least one organic layer comprises an organic matrix and moisture absorbing material distributed in the organic matrix (page 3 second to last paragraph); and
wherein the moisture absorbing material is distributed in the organic matrix in particle form (pages 5-6).  
Song does not disclose a ratio of a diameter of a particle of the moisture absorbing material to a thickness of the at least one organic layer ranges from 1/10000 to 1/100. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the diameter of the moisture absorbing material particles within the overlapping range taught by Song in view of Shim since this will allow for the moisture absorbing properties to be optimized while considering the effects of the particles on the light emission through the encapsulation layer and the structural properties of the encapsulation layer.  

As to claim 5, Song in view of Shim disclose the encapsulation thin film of claim 1 (paragraphs above).
Song further discloses wherein the encapsulation thin film comprises a plurality of non-organic layers (110 and 130), and the diameter of the moisture absorbing material gradually increase along a direction from one non-organic layer to another non-organic layer (figure 2, diameter of 121 increases from 130 to 110). 

As to claim 6, Song discloses an organic light-emitting display panel (fig 3, display panel 100, page 6), comprising 

wherein the organic light-emitting display panel (100) further comprises an encapsulation thin film (10), and the encapsulation thin film comprises at least one non-organic layer (110) and at least one organic layer (120) which are alternately stacked;
wherein the at least one organic layer (120) comprises an organic matrix and moisture absorbing material distributed in the organic matrix (page 3 second to last paragraph), and one of the at least one non-organic layer (110) of the encapsulation thin film covers a surface of the organic light-emitting device (20); and 
wherein the moisture absorbing material is distributed in the organic matrix in particle form (pages 5-6).  
Song does not disclose a ratio of a diameter of a particle of the moisture absorbing material to a thickness of the at least one organic layer ranges from 1/10000 to 1/100. 
Nonetheless, Shim discloses a diameter of the moisture absorbing material particles between 10-15000nm ([0041]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the diameter of the 

As to claim 10, Song in view of Shim disclose the organic light-emitting display panel of claim 6 (paragraphs above).
Song further discloses wherein the encapsulation thin film comprises a plurality of non-organic layers (110 and 130), and the diameter of the moisture absorbing material gradually increase along a direction from one non-organic layer to another non-organic layer (figure 2, diameter of 121 increases from 130 to 110).

As to claim 11, Song discloses a method of manufacturing an encapsulation thin film (pages 7-8), comprising a plurality of steps of:
forming a non-organic layer (fig 3, layer 110); and 
forming an organic layer (120) on the non-organic layer (110); or
forming at least one non-organic layer (110) and at least one organic layer (120) which are alternately stacked on the non-organic layer (110);

wherein the moisture absorbing material is distributed in the organic matrix in particle form (pages 5-6).  
Song does not disclose a ratio of a diameter of a particle of the moisture absorbing material to a thickness of the at least one organic layer ranges from 1/10000 to 1/100. 
Nonetheless, Shim discloses a diameter of the moisture absorbing material particles between 10-15000nm ([0041]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the diameter of the moisture absorbing material particles within the overlapping range taught by Song in view of Shim since this will allow for the moisture absorbing properties to be optimized while considering the effects of the particles on the light emission through the encapsulation layer and the structural properties of the encapsulation layer.  

As to claim 12, Song in view of Shim discloses the method of claim 11 (paragraphs above),

doping the moisture absorbing material into an organic solution (pages 7-8, step S210);
coating the organic solution doped with the moisture absorbing material onto the non-organic layer by inkjet printing technology in a nitrogen environment (pages 7-8, step S220); and 
curing the organic solution doped with the moisture absorbing material to form a film, wherein the film is an organic matrix, and the moisture absorbing material is distributed in the organic matrix (pages 7-8, step S230). 

As to claim 15, Song in view of Shim discloses the method of claim 11 (paragraphs above). 
Song further discloses wherein the encapsulation thin film comprises a plurality of non-organic layers (110 and 130), and the diameter of the moisture absorbing material gradually increase along a direction from one non-organic layer to another non-organic layer (figure 2, diameter of 121 increases from 130 to 110).

Claims 2-3, 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Shim and further in view of Yamada (US Pub. No. 2016/0126497 A1).

As to claim 2, Song in view of Shim discloses the encapsulation thin film of claim 1 (paragraphs above).
Song in view of Shim does not disclose wherein the moisture absorbing material comprises one or more of calcium oxide, magnesium sulfate, calcium sulfate, aluminum oxide, and barium oxide. 
Nonetheless, Yamada discloses wherein a moisture absorbing material comprises one or more of calcium oxide, magnesium sulfate, calcium sulfate, aluminum oxide, and barium oxide ([0045]-[0053]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the well-known moisture absorbing material of Yamada in the encapsulation layer of Song in view of Shim since this provides good moisture absorbing properties and allows for an increased density of absorbing material along the boundary adjacent to the organic light emitting device thus ensuring that moisture does not reach the light emitting device. 

As to claim 3, Song in view of Shim discloses the encapsulation thin film of claim 1 (paragraphs above).
Song in view of Shim does not disclose wherein a concentration of the moisture absorbing material gradually increases along a direction from the at least one non-organic layer to the at least one organic layer. 
Nonetheless, Yamada discloses wherein a concentration of a moisture absorbing material gradually increases along a direction from the outer moisture-barrier layer which is at least one non-organic layer (fig 1, layer 6; [0054]-[0058]) to the encapsulation layer (fig 1, layer 4) adjacent to the light emitting device (fig 1, device 3; [0059]-[0062]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the moisture absorbing material of Song in view of Shim with a gradient that increases in the direction toward the light emitting element as taught by Yamada since this provides good moisture absorbing properties and allows for an increased density of absorbing material along the boundary adjacent to the organic light emitting device thus ensuring that moisture does not reach the light emitting device.

As to claim 7, Song in view of Shim discloses the organic light-emitting display panel of claim 6 (paragraphs above),
Song in view of Shim does not disclose wherein the moisture absorbing material comprises one or more of calcium oxide, magnesium sulfate, calcium sulfate, aluminum oxide, and barium oxide. 
Nonetheless, Yamada discloses wherein a moisture absorbing material comprises one or more of calcium oxide, magnesium sulfate, calcium sulfate, aluminum oxide, and barium oxide ([0045]-[0053]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the well-known moisture absorbing material of Yamada in the encapsulation layer of Song in view of Shim since this provides good moisture absorbing properties and allows for an increased density of absorbing material along the boundary adjacent to the organic light emitting device thus ensuring that moisture does not reach the light emitting device. 

As to claim 8, Song in view of Shim discloses the organic light-emitting display panel of claim 6 (paragraphs above),

Nonetheless, Yamada discloses wherein a concentration of a moisture absorbing material gradually increases along a direction from the outer moisture-barrier layer which is at least one non-organic layer (fig 1, layer 6; [0054]-[0058]) to the encapsulation layer (fig 1, layer 4) adjacent to the light emitting device (fig 1, device 3; [0059]-[0062]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the moisture absorbing material of Song in view of Shim with a gradient that increases in the direction toward the light emitting element as taught by Yamada since this provides good moisture absorbing properties and allows for an increased density of absorbing material along the boundary adjacent to the organic light emitting device thus ensuring that moisture does not reach the light emitting device.

As to claim 13, Song in view of Shim discloses the method of claim 11 (paragraphs above),

Nonetheless, Yamada discloses wherein a concentration of a moisture absorbing material gradually increases along a direction from the outer moisture-barrier layer which is at least one non-organic layer (fig 1, layer 6; [0054]-[0058]) to the encapsulation layer (fig 1, layer 4) adjacent to the light emitting device (fig 1, device 3; [0059]-[0062]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the moisture absorbing material of Song in view of Shim with a gradient that increases in the direction toward the light emitting element as taught by Yamada since this provides good moisture absorbing properties and allows for an increased density of absorbing material along the boundary adjacent to the organic light emitting device thus ensuring that moisture does not reach the light emitting device.

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.

Applicant argued that Shim is silent about a range of a ratio between the diameter of the moisture absorbing material particles and a thickness of an organic layer.  
Examiner disagrees because Shim’s teaching of a range of the diameter of the moisture absorbing material particles and a range of a thickness of the organic layer results in the teaching of a range of the ratio.  

Applicant argued that since a moisture absorbing material is distributed in an organic layer, a relationship between a diameter of a particle of the moisture absorbing material and a thickness of the organic layer needs to be controlled to prevent encapsulation failure. 
Examiner agrees that this needs to be controlled and since the prior art also teaches that the moisture absorbing material is distributed in an organic layer the need has also existed for the prior art.  

Applicant argued that Shim is not concerned with improving an encapsulation effect by adjusting a relationship between the diameter of the moisture absorbing material particles and the thickness of the layer where the moisture absorbing material particles are disposed (Applicant pointes 
Examiner disagrees because one of ordinary skill in the art would have recognized that Shim is concerned with the encapsulation layer failing and would not have made an encapsulation layer that has failed.  As to the Applicant’s argument that there is no motivation to combine Shim with other cited references to arrive at the claimed invention, the Examiner would like to point to the combination made in the last office action that combined the Song reference with the Shim reference to arrive at the presently claimed invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/8/2021